Title: To Thomas Jefferson from Dabney Carr, 15 August 1807
From: Carr, Dabney
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            
                        
                        The enclosed note was deliverd. to me by Mr Kinney at our last Court,—with a request that I would either shew
                            it to you, or from it, make a verbal statement of the facts.
                        If you find it convenient to give the indulgence asked for, you can either say so in a letter to Mr Kinney,
                            or authorise me to inform him of it. 
                  Yrs &c
                        
                            D Carr
                            
                        
                    